          Case 1:19-cv-10626-RGS Document 1 Filed 04/03/19 Page 1 of 4



                                UNITED STATES DISTRICT COURT
                                 DISTRICT OF MASSACHUSETTS
BOSTON, MA                                                           CIVIL ACTION NO.

Veronica Dyer, as she is Administrator of, the               )
       Iron Workers District Council of New England          )
       Pension Health and Welfare, Annuity, Vacation,        )
       Education Funds, and other Funds,                     )
              (“Ms. Dyer” or “Plaintiff”)                    )
                      Plaintiff,                             )
                                                             )
v.                                                           )       COMPLAINT
                                                             )
New England Building & Bridge Co., (“NEBBCO”)                )
Defendant.                                                   )

                                        INTRODUCTION
     1. Plaintiff, Ms. Dyer, as Administrator, brings this action pursuant to §§502 and 515 of the

        Employee Retirement Income Security Act of 1974 (“ERISA”), as amended, 29 USC

        §§1132(a)(3) and (d)(1) and 1145, and §301 of the Labor Management Relations Act, as

        amended, 29 USC §185 (“LMRA”), to collect delinquent contributions and interest

        owed to employee benefit plans and funds recited in the above caption (“Benefits

        Funds”) and referenced in the collective bargaining agreement (“CBA”) attached at

        Exhibit A. Exhibit A (CBA).

                                   JURISDICTION & VENUE
     2. This Court has exclusive jurisdiction of this action pursuant to §502(a), (e) and (f) of

        ERISA, 29 USC §1132(a), (e) and (f), and §301 of the LMRA, 29 USC §185, without

        respect to the amount in controversy or the citizenship of the parties.

     3. Venue lies as:

           a) Ms. Dyer administers the Benefit Funds from her offices in Boston, MA.

           b) The CBA has a forum selection clause, at page 2, ¶11, that recites Massachusetts

               as the appropriate venue.



                                                                                                   1
      Case 1:19-cv-10626-RGS Document 1 Filed 04/03/19 Page 2 of 4



                                         PARTIES
4. Plaintiff Ms. Dyer administers the Benefit Funds from the Funds’ business office located

     at 161 Granite Avenue, Dorchester, MA 02124.

5. Defendant NEBBCO is a Rhode Island corporation with its principal place of business at

     388 Veazie Street, Providence, RI 02904.

                                        FACTS
6. The Benefit Funds are jointly-trusteed, multi-employer plans within the meaning of

     §3(3) of ERISA, 29 USC §1002(3).

7.   NEBBCO is an employer engaged in commerce within the meaning of §§3(5) and (12)

     of ERISA, 29 USC §1002(5) and (12) and within the meaning of §301 of the LMRA, 29

     USC §185, and the NLRA, at §152(2).

8.   NEBBCO signed the CBA.

9. The CBA includes obligations to make contributions into the Benefit Funds for each

     hour worked by any employee employed by NEBBCO where that labor is articulated in

     and covered by the CBA.

10. NEBBCO’s CBA-covered employees performed, upon information and belief, structural

     steel erection, CBA covered work on at least three projects, i.e., the:

       a. Harbor Junction Bridge, at 895 Elmwood Avenue in Providence, RI;

       b. Hope Valley Bridge, at Main Street in Richmond, RI; and

       c. Main Street Bridge, at 295 Main Street in Cranston, RI.

11. The CBA and Benefit Funds’ instruments and other binding documents require that

     NEBBCO submit signed weekly payroll reports (“Remittance Reports”) detailing,

     among other things, the hours worked by NEBBCO CBA covered employees and the

     amounts owed to the Benefit Funds for each employee.



                                                                                          2
     Case 1:19-cv-10626-RGS Document 1 Filed 04/03/19 Page 3 of 4



12. Attached at Exhibit B are true and genuine copies of Remittance Reports that NEBBCO

   sent to Ms. Dyer.

13. NEBBCO failed and refused to pay contributions it admits on the Remittance Reports

   are owed to the Benefits Funds and past due.

14. Defendant currently owes at least $31,612.22 due under the CBA, plus interest,

   penalties, and other damages for CBA covered work NEBBCO’s employees performed.

   The amounts due on each project are:

      a. Harbor Junction Bridge                   $28,962.70;
      b. Hope Valley Bridge                       $ 1,400.30; and
      c. Main Street Bridge                       $ 1,249.22.
      Total                                       $31,612.22

                                               COUNT I
                                 (ERISA, Delinquent Contributions)
15. Plaintiff restates all the facts and allegations set forth in each of the Paragraphs above

   and by this reference incorporates them herein.

16. The failure of NEBBCO to make payment of all contributions owed, along with interest

   and liquidated damages, violates §515 of ERISA, 29 USC §1145 and the CBA.

17. This is an action under ERISA to recover losses incurred by the Benefits Funds.

                                           COUNT II
             (Breach of Labor Contract, 29 USC §185, 3rd Party-Beneficiary)
18. Plaintiff restates all the facts and allegations set forth in each of the Paragraphs above

   and by this reference incorporates them herein.

19. NEBBCO failed to pay proper and timely wages and benefits obligated by the CBA for

   projects performed through November 10, 2018.

20. The failure of NEBBCO timely to pay proper wages and contributions and interest owed

   violates the terms of the CBA and said violations have caused grave damages and loss to

   the Benefit Funds.

                                                                                                 3
         Case 1:19-cv-10626-RGS Document 1 Filed 04/03/19 Page 4 of 4



    21. This is an action by the Benefit Funds, by way of Ms. Dyer, as 3rd-Party beneficiary of

        the CBA, to recover losses and remedy harms.

    22. The Benefits Funds, and Ms. Dyer, are third-party beneficiaries of the CBA.

   25. NEBBCO has breached its contract by failing to pay Plaintiff at least $31,612.22 due

       under the CBA, plus interest, penalties, and other damages for CBA covered work

       NEBBCO’s employees performed.

   26. This is an action under 29 USC, §185 to recover losses incurred by the Benefit Funds

       under a 3rd Party Beneficiary theory or other labor contract breach theory.

                                   Demand for Relief
WHEREFORE, Plaintiff respectfully demands that this Court:

   1. Enter judgment for Plaintiff against Defendant NEBBCO for damages, and add interest,
      liquidated damages, attorney fees and costs, as provided for in the CBA, ERISA, and 29
      USC, §185;
   2. Enter a preliminary and permanent injunction enjoining NEBBCO from operating while
      refusing or failing to abide by the CBA;
   3. Order the attachment of assets, including bank accounts, and accounts receivable
      belonging to NEBBCO; and
   4. Provide such other and further relief as the Court may deem proper and just.

                                                            Respectfully submitted,
                                                            Plaintiff,
                                                            by her Attorney,

                                                            /s/ Mickey Long
                                                            Mickey Long, BBO# 634388
                                                            PO Box E-1
                                                            193 Old Colony Avenue
                                                            Boston, MA 02127
                                                            Tel. 617-269-0229
                                                            eFax. 617-765-4300
April 3, 2019                                               MickeyLong@outlook.com




                                                                                                  4
